Title: To James Madison from William Eaton, 4 May 1802 (Abstract)
From: Eaton, William
To: Madison, James


4 May 1802, Tunis. Reports that on 2 May “it was announced to the Bey that an American frigate had captured four Coasting Vessels belonging to his Subjects, bound to Tripoli.… Immediate restitution of Vessels and cargoes were demanded by the Bey. Yesterday and to day have been consumed in discussion on the subject.” To the bey’s argument of “the principle of free bottoms free goods,” Eaton replied that this “was never construed to extend to a blockaded port.” The bey inferred from the president’s letter of 9 Sept. 1801 “an implied order to respect his flag, Vessels and Subjects in all Situations,” but Eaton insisted that “a fair construction could only imply that respect so long as he or his Subjects respected the laws of neutrality.” The bey threatened reprisals; Eaton offered retaliation. “Thus we stand here.” While convinced that “this Regency dare not attempt a System of reprisals,” Eaton believes “indemnity will be hereafter reclaimed.” Still, “this is not the moment to yield in the smallest matter.… It will be Seasonable enough to be generous when they shall be taught to appreciate duly our generosity.” Has heard nothing from the pasha of Tripoli’s brother since 31 Mar. when he sailed for Malta.
 

   
   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH); Tr (DLC: Cathcart Papers). RC 2 pp.; in a clerk’s hand; docketed by Brent as received 16 Sept. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:142–43.



   
   In describing his orders to the commander of the U.S. Mediterranean squadron, Jefferson wrote: “We gave, illustrious friend, in strict charge to our officer, chief in command, to respect and treat with particular friendship your flags, your vessels, and your subjects,… and we trusted you would yield him that hospitable reception, and those accommodations in the ports of your dominions which his necessities require” (Jefferson to the bey of Tunis, 9 Sept. 1801, ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:358).



   
   A full transcription of this document has been added to the digital edition.

